Case: 13-50175      Document: 00512455564         Page: 1    Date Filed: 11/27/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 13-50175
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                      November 27, 2013
                                                                          Lyle W. Cayce
FRANKLIN L. WILLIAMS,                                                          Clerk


                                                 Petitioner-Appellant

v.

MIKE PEARCE,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CV-936


Before JONES, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM: *
       Franklin L. Williams, federal prisoner # 12952-021, moves this court for
leave to proceed in forma pauperis (IFP) in his appeal from the district court’s
denial of his 28 U.S.C. § 2241 petition. In his petition, Williams argued that
he had been improperly denied compensation while working within the Bureau
of Prisons (BOP). He also complained that despite his having obtained a
General Education Development (GED) certificate, the BOP had claimed that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50175     Document: 00512455564      Page: 2   Date Filed: 11/27/2013


                                  No. 13-50175

any records verifying that certificate were forged, and thus he had not received
proper credit for his GED.
      Williams does not address the district court’s reasons for certifying that
his appeal was not taken in good faith. Rather, he complains for the first time
in this court that, as a result of his various transfers within the BOP, he has
been denied the opportunity to have access to the district within which he was
convicted and to pursue his actual innocence claim in that court. Absent from
Williams’s pleadings, however, is any discussion of the district court’s
determination that none of his challenges are properly cognizable under
§ 2241. Nor has he presented any meaningful challenge to the sanctions
imposed by the district court. Accordingly, the IFP motion is DENIED. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Further, the failure by Williams to address in his brief the district court’s
bases for dismissing his claims, “without even the slightest identification of
any error in [the district court’s] legal analysis or its application to [his] suit
. . ., is the same as if he had not appealed that judgment.” Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because the
appeal does not involve legal points arguable on their merits, the appeal is
DISMISSED AS FRIVOLOUS. See Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983); 5TH CIR. R. 42.2.
      Williams is CAUTIONED that future frivolous filings will invite the
imposition of sanctions, which may include dismissal, monetary sanctions, and
restrictions on his ability to file pleadings in this court and any court subject
to this court’s jurisdiction. He is further CAUTIONED that, in order to avoid
the imposition of sanctions, he should review any pending appeals and actions
and move to dismiss any that are frivolous.




                                        2